DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 10/28/2021 is acknowledged.

Claim Objections
Claims 6-15 are objected to because of the following informalities:
Claim 6, at line 6, recites “(b) manual expansion valve” but should instead read “(d) manual expansion valve”. 
Claims 7-15 are objected to as they depend from claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 2007/0284003).
	As to claims 1-3, Hansen discloses a refrigerant metering system comprising a manual expansion valve 10 (paragraph 83: note that the valve is recited as being able to throttle refrigerant flow; claim 23: note that valve is recited for manually adjustable throttling expansion), wherein the valve 10 comprises a manual retention cap (paragraph 83 recites a protective seal cap) having female threads in a control interior cavity (see annotated Fig. 23), a manual control rod (see annotated Fig. 23), and a manual locking fastener 22 (locking fastener is a threaded fastener attached to the valve and thus there is inherently a female fastening member having a central threaded interior), and wherein the valve is configured to mechanically couple to a refrigerant flow valve 11s (see Fig. 23). 
	It is noted that the claim limitations regarding the details of an attachable refrigerant flow valve are not recited as part of the claimed system. The manually controlled components of the valve of Hansen are designed with an adapter plate 13 for attachment to a flow control valve (for example as shown in Fig. 23), and thus the manual expansion valve is configured so as to be capable of being attached to a refrigerant flow valve that is configured in the manner as recited by the claim.
	As to claim 4, Hansen teaches a cylindrical sealing o-ring 16 (an o-ring being a type of gasket) having a central hole and configured to seal the retention cap to the flow valve. 
	As to claim 5, Hansen teaches a wrench flat on the retention cap (see annotated Fig. 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Motomura (GB 2566201).
	As to claims 6-7, and 9-10, Hansen teaches the manual expansion valve as discussed in the rejections above, and also teaches a system utilizing a condenser and an evaporator (Fig. 1), but does not explicitly teach a condenser isolation valve, a flow isolation valve, and an evaporator isolation valve as claimed. However, Motomura teaches utilizing a condenser isolation valve 7e, flow isolation valves 7a/7c, and evaporator isolation valves 7b/7d to reduce loss of refrigerant when a system leak occurs (Fig. 6; paragraphs 38 and 95). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hansen to include a condenser isolation valve, a flow isolation valve, and an evaporator isolation valve as claimed and taught by Motomura because it would provide a valve configuration with the capability to reduce refrigerant leakage from the system.
	As noted above, the claim limitations regarding the details of an attachable refrigerant flow valve are not recited as part of the claimed system. The manually controlled components of the valve of Hansen are designed with an adapter plate 13 for 
	As to claim 8, Hansen, as modified, does not explicitly teach the adjustment control head having a hexagonal nut profile. However, Official Notice is taken that it is well-known in the art to utilize a hexagonal nut profile to provide the capability for adjustment using common tools such as a wrench or pliers. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hansen to utilize an adjustment control head having a hexagonal nut profile as claimed in order to provide a convenient user adjustment configuration. 
	As to claim 14, Hansen, as modified, is silent regarding a specific type of valve used for the condenser isolation valve, flow isolation valve, and evaporator isolation valve. However, it would have been an obvious design choice to further modify the reference by using the claimed Mitsubishi brand ball valve since applicant has not disclosed that having a specific brand or type of valve solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any suitable control valve. 
	As to claim 15, Hansen, as modified, is silent regarding a specific type of valve connection fittings. However, the examiner takes Official Notice that it is well known to utilize NPT fittings, and thus it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hansen to utilize NPT fittings for the valves so as to provide for convenient construction using readily available industry-standard components. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Motomura as applied above, and further in view of Crawford (US 2013/0255294).
	As to claims 11-13, Hansen, as modified, does not explicitly teach Schrader valves as claimed. However, Crawford teaches that it is known to utilize Schrader valves at both high and low side connection points in a refrigerant system (paragraph 18). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Hansen to include a Schrader valve at each of the condenser isolation valve, flow isolation valve, and evaporator isolation valve connection points in the manner as claimed because it would provide the capability to adjust the system charge.












Annotated Figures


    PNG
    media_image1.png
    746
    803
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763